5. Structural business statistics (vote)
- Before the vote:
rapporteur. - (PT) It would perhaps not be popular for me to speak, but I should like to take this opportunity to make two points. Firstly, I should like to thank the shadow rapporteurs and the Members of the Commission for their cooperation and the three presidencies involved in this codecision procedure, namely the Austrian, Finnish and German, for their close collaboration. I should also give a special mention to the German Presidency for helping to resolve a final comitology problem. Secondly, I wish to say that the 170 amendments reflect well on Parliament's role as they reduce the administrative burden on companies in various ways: by eliminating less relevant variables, by exempting some small and medium-sized companies from having to respond to surveys and by encouraging the use of administrative sources.
This is just one of the points that, to my mind, could and should lead Parliament to adopt this proposal at first reading.
- Following the vote on Amendment 142:
(DE) Mr President, you were right to point out that we have a very large number of votes to get through, and it is evident that we now have votes that will, on a permanent basis, yield virtually unanimous approval. Who was it who insisted on us having separate votes today, or to put it another way, could we not vote en bloc?
If the Socialist Group in the European Parliament agrees, we could vote on the amendments jointly, but we need that group's agreement.
(DE) Mr President, we can agree to that, but I would suggest that, if it is the case that these are amendments on which we have reached agreement with the Council, the committee should call a short meeting to adopt them accordingly, which will take only a minute to sort the matter out. We cannot do the committee's work for it.
Are you requesting an interruption of one minute?
(DE) Mr President, although we can agree to voting en bloc, the next time, the committee needs to discuss and decide the matter before the plenary, so that we can then do the business in a matter of a minute. I ask that this be communicated to the chairmen of committees.
(Parliament agreed to Mr Rack's request)
(Applause)